Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishitani, Japanese Patent Publication 2013-234683 (hererinafter “Nishitani”).
In Reference to Claim 5: 
Nishitani discloses a hydraulic drive system of a construction machine (See, Paragraph [0001] which discloses that this is for a working machine), comprising: a turning motor (12); a turning operation device (14) including an operating lever (See, Figure 1) the turning operation device (14) outputting a turning operation signal (18) corresponding to an inclination angle of the operating lever; a turning direction switching valve (8) that increases an amount of a hydraulic liquid supplied to the turning motor and an amount of the hydraulic liquid discharged from the turning motor in accordance .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 4 are rejected under 35 under 35 U.S.C. 103 as being unpatentable over Kajita, Japanese Patent Publication JP 08-199631 (hereinafter “Kajita”) in view of Kobayashi, Japanese Patent Publication JP 06-330902 (hereinafter “Kobayahi") in further view of Arai, Japanese Patent Publication 10-299703 (hereinafter “Arai”) in further view of Suzuoka, Japanese Patent Publication 08-333778 (hereinafter “Suzuoka”).
In Reference to Claim 1: 
Kajita discloses a hydraulic drive system (See, Figure 1)  of a construction machine (See, Figure 12), comprising: a turning motor (6); a turning operation device  (12)including an operating lever (12a), the turning operation device outputting a turning operation signal corresponding to an inclination angle of the operating lever; a turning direction switching valve (10) including a spool  (not labeled but given the type of valve is present) and a driver (13 and 14; pilot signal), the turning direction switching valve increasing an amount of a hydraulic liquid supplied to the turning motor and an amount of the hydraulic liquid discharged from the turning motor in accordance with increase in the pilot pressure; a controller (17)  that feeds the command current to the turning direction switching valve, such that the command current increases in accordance with increase in the turning operation signal; and a pressure sensor (18 and 19) that detects an outflow pressure of the turning motor, wherein in a case where the turning operation 
 Kajita fails to explicitly disclose the turning direction switching valve includes a drive unit for receiving a command current and driving the spool because Kajita uses a pilot operated valve driven by hydraulic signals and when the outflow pressure of the turning motor, which is detected by the pressure sensor, is higher than a threshold and is increasing,. Therefore Kajita also fails to disclose wherein a controller that feeds the command current to the turning direction switching valve such that the command current increases in accordance with increase in the turning operation signal; and the controller feeds the command current to the turning direction switching valve, such that a moving speed of the spool is kept to be less than or equal to a limiting value.
However, in the same field of endeavor, hydraulic fluid control for a working machine, Kobayashi disclose a hydraulic drive system for a construction machine comprising a turning direction switching valve (5) which includes a drive unit for receiving a command current (via a controller 20) and driving a spool and wherein a controller (20) that feeds the command current to the turning direction switching valve such that the command current increases in accordance with increase in the turning operation signal. See, Figure 1. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Kajita with the teachings of Kobayashi, specifically to modify the type of turning directional valve from a pilot operated to a solenoid operated (as taught by Kobayashi) which is controlled by the controller, because such a modification 
Kajita as modified by Kobayashi fails to explicitly disclose when the outflow pressure of the turning motor, which is detected by the pressure sensor, is higher than a threshold and is increasing.
However, in the same field of endeavor, hydraulic fluid control for a working machine, Arai discloses wherein the fluid pressure related to driving of the hydraulic motor is detected by a pressure sensor (34) and is increased beyond a threshold valve. Arai has the controller (9) adjust the signal to the switching valve (3) based off the pressure sensor (34) for the purpose of improving operator response.  See, Paragraph [0003-0005].
It would have been obvious to a person having ordinary skill in the art to further modify Kajita, with the teachings of Arai, specifically modifying the pressure sensor to send a signal to the controller and for said controller to recognize the signal as being a threshold value and a results sends a signal to the switching valve because such a modification would improve the operator response.
Kajita as modified fails to explicitly disclose wherein the movement speed of the spool of a turning directional switching valve is made equal to or less than a limit valve and the rate of flow supplied to a turning motor is thereby made equal to said limit value.
However, in the same field of endeavor, construction machines, Suzuoka discloses a hydraulic drive system for a construction machine wherein the spool of a turning direction switching valve (27) is made equal to or less than a limit value, and 
It would have been obvious to a person having ordinary skill in the art to further modify Kajita, with the teachings of Suzuoka, specifically by modifying the controller such that it provided for the movement speed of the spool of a turning directional switching valve is made equal to or less than a limit valve and the rate of flow supplied to a turning motor is thereby made equal to said limit value because as stated in Suzuoka such a modification would improve operator comfort and feel when operating the machine. 
In Reference to Claim 4: 
Kajita as modified further discloses a variable displacement pump (Arai, 1) connected to the turning direction switching valve (Kajita as modified) by a supply line; a flow rate adjuster (Arai, 2) that adjusts a tilting angle of the pump (1); an unloading valve (Arai, 5) provided on an unloading line that is branched off from the supply line; and a pressure sensor ( Arai, 34) that detects a delivery pressure of the pump or an inflow pressure of the turning motor, wherein the controller (Aria, 9) controls the flow rate adjuster such that a delivery flow rate of the pump increases in accordance with increase in the turning operation signal, and controls the unloading valve such that an opening degree of the unloading valve decreases in accordance with increase in the turning operation signal, and in a case where the turning operation signal increases, when the delivery pressure of the pump or the inflow pressure of the turning motor, which is detected by the pressure sensor, is higher than a threshold, the controller controls the unloading valve, such that a rate of change in the opening degree of the 

Claim 1 and 3 are rejected under 35 under 35 U.S.C. 103 as being unpatentable over Kajita, Japanese Patent Publication JP 08-199631 (hereinafter “Kajita”) in view of Kobayashi, Japanese Patent Publication JP 06-330902 (hereinafter “Kobayahi") in further view of Nishitani, Japanese Patent Publication 2013-234683 (hereinafter “Nishitani”) in further view of Suzuoka, Japanese Patent Publication 08-333778 (hereinafter “Suzuoka”).
In Reference to Claim 1: 
Kajita discloses a hydraulic drive system (See, Figure 1)  of a construction machine (See, Figure 12), comprising: a turning motor (6); a turning operation device  (12)including an operating lever (12a), the turning operation device outputting a turning operation signal corresponding to an inclination angle of the operating lever; a turning direction switching valve (10) including a spool  (not labeled but given the type of valve is present) and a driver (13 and 14; pilot signal), the turning direction switching valve increasing an amount of a hydraulic liquid supplied to the turning motor and an amount of the hydraulic liquid discharged from the turning motor in accordance with increase in the pilot pressure; a controller (17)  that feeds the command current to the turning direction switching valve, such that the command current increases in accordance with increase in the turning operation signal; and a pressure sensor (18 and 19) that detects an outflow pressure of the turning motor, wherein in a case where the turning operation 
 Kajita fails to explicitly disclose the turning direction switching valve includes a drive unit for receiving a command current and driving the spool because Kajita uses a pilot operated valve driven by hydraulic signals and when the outflow pressure of the turning motor, which is detected by the pressure sensor, is higher than a threshold and is increasing,. Therefore Kajita also fails to disclose wherein a controller that feeds the command current to the turning direction switching valve such that the command current increases in accordance with increase in the turning operation signal; and the controller feeds the command current to the turning direction switching valve, such that a moving speed of the spool is kept to be less than or equal to a limiting value.
However, in the same field of endeavor, hydraulic fluid control for a working machine, Kobayashi disclose a hydraulic drive system for a construction machine comprising a turning direction switching valve (5) which includes a drive unit for receiving a command current (via a controller 20) and driving a spool and wherein a controller (20) that feeds the command current to the turning direction switching valve such that the command current increases in accordance with increase in the turning operation signal. See, Figure 1. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Kajita with the teachings of Kobayashi, specifically to modify the type of turning directional valve from a pilot operated to a solenoid operated (as taught by Kobayashi) which is controlled by the controller, because such a modification 
Kajita as modified by Kobayashi fails to explicitly disclose when the outflow pressure of the turning motor, which is detected by the pressure sensor, is higher than a threshold and is increasing.
However, in the same field of endeavor, hydraulic fluid control for a working machine, Nishitani discloses wherein the fluid pressure related to driving of the hydraulic motor is detected by a pressure sensor (24) and is increased beyond a threshold valve. NIshtiani has the controller (16) adjust the signal to the pump controller (6) based off the pressure sensor (24) for the purpose of improving efficiency.  See, Paragraph [0003-0005].
It would have been obvious to a person having ordinary skill in the art to further modify Kajita, with the teachings of Arai, specifically modifying the pressure sensor to send a signal to the controller and for said controller to recognize the signal as being a threshold value and a results sends a signal to the switching valve because such a modification would improve the efficiency of the circuit to have pump supply meet demad.
Kajita as modified fails to explicitly disclose wherein the movement speed of the spool of a turning directional switching valve is made equal to or less than a limit valve and the rate of flow supplied to a turning motor is thereby made equal to said limit value.
However, in the same field of endeavor, construction machines, Suzuoka discloses a hydraulic drive system for a construction machine wherein the spool of a turning direction switching valve (27) is made equal to or less than a limit value, and 
It would have been obvious to a person having ordinary skill in the art to further modify Kajita, with the teachings of Suzuoka, specifically by modifying the controller such that it provided for the movement speed of the spool of a turning directional switching valve is made equal to or less than a limit valve and the rate of flow supplied to a turning motor is thereby made equal to said limit value because as stated in Suzuoka such a modification would improve operator comfort and feel when operating the machine. 
In Reference to Claim 3 
Kajitaas modified further discloses a variable displacement pump (Nishitani; 4) connected to the turning direction switching valve (Nishitani, 8) by a supply line; a flow rate adjuster ( Nishitani; 6) that adjusts a tilting angle of the pump; and a pressure sensor (Nishitani, 24) that detects a delivery pressure of the pump or an inflow pressure of the turning motor, wherein the controller controls the flow rate adjuster (6), such that a delivery flow rate of the pump increases in accordance with increase in the turning operation signal, and in a case where the turning operation signal increases, when the delivery pressure of the pump or the inflow pressure of the turning motor, which is detected by the pressure sensor, is higher than a threshold, the controller controls the flow rate adjuster, such that a rate of change in the tilting angle of the pump, or a command value of the tilting angle of the pump, is kept to be less than or equal to a limiting value.






Claim 2 is rejected under 35 under 35 U.S.C. 103 as being unpatentable over Kajita, Japanese Patent Publication JP 08-199631 (hereinafter “Kajita”) in view of Kobayashi, Japanese Patent Publication JP 06-330902 (hereinafter “Kobayahi") in further view of Arai, Japanese Patent Publication 10-299703 (hereinafter “Arai”) in further view of Suzuoka, Japanese Patent Publication 08-333778 (hereinafter “Suzuoka”) in further view of Du et al., U.S. Patent 6,375,433 (hereinafter “Du”).
In Reference to Claim 2:
Kajita as modified (see, Above) discloses all the limitations set forth in claim 1, but fails to explicitly disclose controller adjusts the limiting value by a feedback control based on the delivery pressure of the pump or inflow pressure of the turning motor. 
However, in the same field of endeavor, pump discharge control, Du discloses a variable displacement pump, wherein the pressure discharged by the pump is detected by a pressure sensor (404) and the controller uses the pressure sensor to send a feedback control (See, Figure 5 and 6) which adjusts the limiting value (signal) to the flow rate adjuster (swash plate) based off said pump output pressure feedback signal. Du conducts this feedback for the purpose of providing better pump response and quicker and more accurate discharge pressure in response of the feedback signal. This would in turn translate to better operator response and control in a work machine.






Claim 6 is rejected under 35 under 35 U.S.C. 103 as being unpatentable over Nishitani, Japanese Patent Publication 2013-234683 in view of Du et al., U.S. Patent 6,375,433 (hereinafter “Du”).
In Reference to Claim 6:
Nishitani discloses all the limitation set forth in claim 5 (See, above), but remain silent and fails to explicitly disclose wherein the controller adjusts the limiting value by a feedback control based on the delivery pressure of the pump or inflow pressure of the turning motor. 
However, in the same field of endeavor, pump discharge control, Du discloses a variable displacement pump, wherein the pressure discharged by the pump is detected by a pressure sensor (404) and the controller using feedback control (See, Figure 5 and 6) adjusts the limiting value (signal) to the flow rate adjuster (swash plate) based off said pump output pressure feedback signal. Du conducts this feedback for the purpose 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Nishitani, with the teachings of Du, specifically to modify Nishitani to include the feedback control system as disclosed in Du because such a modification would allow for better pump response which would allow for better operator response of the work machine. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai, Japanese Patent Publication 10-299703 (hereinafter “Arai”) in view of Suzuoka, Japanese Patent Publication 08-333778 (hereinafter “Suzuoka”). 
In Reference to Claim 7: 
Arai discloses a hydraulic drive system (Figure 1) of a construction machine (See, Solution section in provided translation), comprising: an actuator (2) an operation device (4), the operation device outputting a operation signal corresponding to an inclination angle of the operating lever (41); a direction switching valve (3) that increases an amount of a hydraulic liquid supplied to the actuator (2) and an amount of the hydraulic liquid discharged from the turning motor in accordance with increase in the turning operation signal; a variable displacement pump (1) connected to the turning direction switching valve by a supply line; a flow rate adjuster(12) that adjusts a tilting angle of the pump; an unloading valve (5) provided on an unloading line that is branched off from the supply line; a controller (9) that controls the flow rate adjuster (12) such that a delivery flow rate of the pump increases in accordance with increase in the 
Arai remains silent and fails to explicitly disclose a turning motor and therefore a turning operation control device.
However, in the same field of endeavor, hydraulic drive circuits for construction machines, Suzuoka discloses a similar hydraulic circuit wherein the construction machine has an actuator which is a turning motor (13) which is controlled by a turning operation device (36) and said turning operation device is responsible via a controller for controlling a turning directional switching valve (27). See, Figure 1. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Arai with the teachings of Suzuoka, specifically by modifying the actuator of Arai to be that of a turning motor because it is well known as a matter of engineering expedience that circuits such as Arai can be used for the purpose of hydraulic motors. In addition, the circuit in Arai modified to contain a hydraulic motor would give excellent operator response. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai, Japanese Patent Publication 10-299703 (hereinafter “Arai”) in view of Suzuoka, Japanese Patent Publication 08-333778 (hereinafter “Suzuoka”) in further view of Du et al., U.S. Patent 6,375,433 (hereinafter “Du”).
In reference to Claim 8: 
Aria as modified discloses all the limitations set forth in claim 7, but fails to explicitly disclose wherein the controller adjusts the limiting value by a feedback control based on the delivery pressure of the pump or inflow pressure of the turning motor. 
However, in the same field of endeavor, hydraulic drive circuit control, Du discloses a variable displacement pump, wherein the pressure discharged by the pump is detected by a pressure sensor(404) and the controller using feedback control (See, Figure 5 and 6) based off said pump output pressure feedback signal. Du conducts this feedback for the purpose of providing better response and quicker and more accurate discharge pressure in response of the feedback signal. This would in turn translate to better operator response and control in a work machine.
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to further modify Arai, with the teachings of Du, specifically to modify Arai to include the feedback control system as disclosed in Du because such a modification would allow for better hydraulic pressure response which would allow for better operator response of the work machine. 


Allowable Subject Matter
9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANIEL S COLLINS/Examiner, Art Unit 3745